ANDERSON, J.
— Section 1016 of the Code of 1907 says: “The operator or superintendent of every coal mine, whether shaft, slope, or drift shall provide and hereafter maintain, ample means of ventilation for the circulation of air through the main entries and all other working places to an extent that will dilute, carry off, and render harmless the noxious gases generated in the mines. It shall be the special duty of the inspector and his assistants to carry out the provisions of this section; and it shall also be the duty of each and every mine operator and mine boss to assist the inspector and his assistants in carrying into- effect said provisions.” This statute is not as terse and clear as it might be, but it was evidently the intention of the Legislature to require mine operators and superintendents to< keep their mines ventilated to the extent of rendering them harmless from noxious gases generated therein. The Legislature meant more than merely requiring the nondelegable duty of furnishing the means for ventilation, but made it the imperative duty of the operator or superintendent to so ventilate the mine as to render it harmless from noxious gases generated therein. This seems to be the view taken of the statute in the case of Foley v. Pioneer Co., 144 Ala. 178, 40 South. 273, and which case was decided before the re-enactment of the statute in the present Code. It is true that the said statute is not discussed at length in said case; but the opinion indicates very strongly that it was the imperative duty of the operator or superintendent, under said statute, to keep the mine ventilated for the purpose of carrying off and rendering harmless noxious gases generated therein. The statute was again so treated in the case of Sloss*429Sheffield Co. v. Sharpe, 161 Ala. 432, 50 South. 52, and 156 Ala. 284, 47 South. 279.
Statutes of this character are designed for the purpose of protecting human life and should be so construed as to effectuate the legislative intent, and this section should not be so whittled down as to make it the imperative dnty of the operator to supply only the means, but so as to require that he keep his mine harmless from noxious gases generated therein.
The trial court in ruling upon the evidence and in giving certain charges, requested by the defendant, proceeded upon the idea that the statute did not require the defendant to keep the mine ventilated, but merely required it to furnish and keep the means and appliances for ventilation, and in this there was error.
The judgment of the city court is reversed, and the cause is remanded.
Reversed and remanded.
McClellan, Sayre, Somerville, and deG-raffenried, JJ., concur. Mayfield, J., dissents. Dowdell, C. J., not sitting.